DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.

This is a non-final office action in response to remarks filed on 24 January 2022.  Claims 1, 11, and 15-19 are amended. No claims are canceled or added.  Claims 1-22 are pending.

Response to Arguments
Applicant’s arguments, see remarks page 9, filed 24 January 2022, with respect to the claim objection and the rejection(s) of claim(s) 1-16 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the objection and rejection have been withdrawn.  
Additionally, examiner repeats the claim interpretation under 35 USC 112(f).

Applicant’s arguments regarding the amendments and “in response to acquiring the first setting value”, see remarks pages 9-11, filed 24 January 2022, with respect to the rejection(s) of claim(s) 1-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made replacing Ishikawa with a new reference Kawamura for these elements in the rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 16 recites “processing means for performing …” and “control means for performing …”  For purposes of examination, examiner interprets the processing means as a processor and a control means as a controller as described in claim 1.  Dependent claims 19 and 22 do not further clarify the means.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (EP 1160673 A1) in view of Creamer et al. (U.S. Patent Publication 2005/0055727).

Regarding claim 1, Kawamura disclosed an information processing device (see Kawamura Fig. 8 #3 wireless communication apparatus, #4 host device) comprising:
a processor programed to (see Kawamura Fig. 8 #70 CPU of device 3, #92 CPU of host 4) acquire a first setting value for a type of setting in a network environment (see Kawamura Fig. 8 #68 network setting memory section located in wireless device 3 | [0107]: multiple types of network setting information | [0017]: network setting information includes information such as a server address of an ISP 1301 | [0127]: sending commands from host 4 to device 3, e.g. network setting command ([0146]) | Table 1 p. 14: table of commands, e.g. SETNET: set network setting information and includes network item parameters, i.e. acquire a first setting value) and that is previously input by a user (see Creamer combination below);
store the first setting value in a memory in response to a given instruction (see Kawamura [0123]: storing setting information  | [0127]: sending commands from host 4 to device 3 | Table 1 p. 14: table of commands, e.g. SETNET: set network setting information and includes network item parameters | [0147]: storing network setting information in response to command | [0107]: storing multiple types of network setting information); and
in response to acquiring the first setting value, acquire a second setting value that differs from the first setting value (see Kawamura [0148]: receiving a plurality of network setting information, each in its own network setting command | Fig. 12: one network setting information is sent at a time, the second network setting information is sent in response to having sent the first network setting information and the third network setting information is sent in response to having sent the second network setting information, i.e. in response to acquiring the first setting value) and is for the type of setting in the network environment (see Kawamura [0149]: when network setting information is already stored and the received network setting information is of the same parameter class as the stored information, then the new information overwrites the old information), and determine whether to store the second setting value in the memory (see Kawamura [0149]: when network setting information is already stored and the received network setting information is of the same parameter class, then the new information overwrites the old information, i.e. determining whether to store the second setting value).

Kawamura did not explicitly disclose that the acquired first setting value “is previously input by a user”.  In light of Kawamura’s teachings that the user performs an input operation at the host device 4 in order to delete stored information (see Kawamura [0163]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a user would also be able to input the network setting information.  
However in a related art, Creamer disclosed acquiring and storing a variety of configuration variables and parameters for the device that are input by a user (see Creamer 0085).  The configuration variables fall into at least four categories: image files, miscellaneous options, communications, and reporting (see Creamer 0085).  Creamer explained that the communications menu includes settings for communication parameters, e.g. primary and secondary ISP phone numbers, local IP address, SMTP server address, primary and secondary DNS addresses, modem/LAN options include gateway address, subnet mask, LAN address, FTP address, etc. (see Creamer 0088). These are all examples of types of settings in the network environment and any of the settings in the other categories are also related to these communications settings as long as they are used together or are associated with the same device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawamura and Creamer to further describe the types of device settings and how they are related to and used in a network environment.  Including Creamer’s teachings would reduce system costs and errors (see Creamer 0008).

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Ishikawa according to the rationale provided above.  Kawamura-Creamer further disclosed a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing (see Kawamura Fig. 8 #69 RAM, # 71 ROM).

Regarding claim 16, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Ishikawa according to the rationale provided above.  Kawamura-Creamer further disclosed an information processing device (see Kawamura Fig. 8 #3 wireless communication apparatus, #4 host device).

Regarding claim 2, Kawamura-Creamer disclosed the information processing device according to claim 1,
wherein the memory is a volatile memory (see Kawamura Fig. 8 #69 RAM), and
wherein the first setting value is previously stored in a non-volatile memory or is input to the processor by the user (see Creamer 0085: acquiring and storing a variety of configuration variables and parameters for the device that are input by a user). 
The motivation to combine Kawamura and Creamer is the same as that provided in claim 1 above.

Regarding claim 3, Kawamura-Creamer disclosed the information processing device according to claim 1, wherein in response to acquiring the first setting value, the processor executes a first instruction of storing the first setting value in the memory (see Kawamura [0123]: storing setting information  | [0127]: sending commands from host 4 to device 3 | Table 1 p. 14: table of commands, e.g. SETNET: set network setting information and includes network item parameters | [0147]: storing network setting information in response to command), and executes a second instruction relating to storage of the second setting value that differs from the first setting value and that is from an external device, in the memory (see Kawamura [0148]: receiving a plurality of network setting information, each in its own network setting command | Fig. 12: one network setting information is sent at a time, the second network setting information is sent in response to having sent the first network setting information and the third network setting information is sent in response to having sent the second network setting information, i.e. in response to acquiring the first setting value).

Regarding claim 4, the claim contains the limitations, substantially as claimed, as described in claims 2-3 above and is rejected under Kawamura-Creamer according to the rationale provided above.

Regarding claim 20, Kawamura-Creamer disclosed the information processing device according to claim 1, wherein the first setting value identifies an address of a first domain name system (DNS) server (see Creamer 0088: primary and secondary DNS addresses), and
the second setting value identifies an address of a second DNS server (see Creamer 0088: primary and secondary DNS addresses).  
The motivation to combine Kawamura and Creamer is the same as that provided in claim 1 above.

Regarding claim 21, the claim contains the limitations, substantially as claimed, as described in claims 15 and 20 above and is rejected under Kawamura-Creamer according to the rationale provided above.

Regarding claim 22, the claim contains the limitations, substantially as claimed, as described in claims 16 and 20 above and is rejected under Kawamura-Creamer according to the rationale provided above.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura-Creamer as applied to claim 3 above, further in view of Yamashirodani et al. (U.S. Patent 8,934,129).

Regarding claim 5, Kawamura-Creamer disclosed the information processing device according to claim 3, wherein the processor executes an instruction, as the second instruction, of storing the second setting value in the memory if the memory is able to store the second setting value (see Kawamura [0149]: when network setting information is already stored and the received network setting information is of the same parameter class, then the new information overwrites the old information, i.e. determining whether to store the second setting value).
Kawamura-Creamer did not explicitly disclose “executes a predetermined specific process including executing an instruction, as the second instruction, of inhibiting the second setting value from being stored in the memory if the memory is not able to store the second setting value”.  
However in a related art, Yamashirodani disclosed while it is possible to erase a previous job (see Yamashirodani 7:1-4), Yamashirodani also disclosed that if the area “will not be erased, it is impossible to store another job” (see Yamashirodani 7:4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawamura-Creamer and Yamashirodani to further describe how to manage storage of multiple setting data in a printer with limited space.  Including Yamashirodani’s teachings would reduce print delays and reduce the cost of the printing apparatus (see Yamashirodani 10:44-49).

Regarding claim 6, the claim contains the limitations, substantially as claimed, as described in claims 4-5 above and is rejected under Kawamura-Creamer-Yamashirodani according to the rationale provided above.

Regarding claim 7, Kawamura-Creamer-Yamashirodani disclosed the invention, substantially as claimed, as described in claim 5 above, further wherein:
the memory is able to store a predetermined number of a plurality of the first setting values (see Yamashirodani 5:11-18: printer memory | Yamashirodani 8:39-46: printer memory has a total capacity and is able to store multiple jobs, i.e. first and second settings, with the number of jobs depending on each job’s characteristics, e.g. storage size needed for a predetermined number of image data, i.e. predetermined number of a plurality of the first setting value | Yamashirodani 5:21-26: determining capacity of stored job | Yamashirodani 5:47-52: types of job data information, e.g. job capacity | Yamashirodani 6:3-7: printer stores folders for each user) , and
wherein the processor determines that the memory is able to store the second setting value if the memory has stored a number of the first setting values, the number being smaller than the predetermined number (see Yamashirodani 8:39-46: determining size of free space within the printer’s memory | Yamashirodani 7:5-8: new job is unable to be stored without erasing a previous job when there isn’t enough available space | Yamashirodani 9:15-20: erasing old data in order to make space to enable storing a new job. In other words, checking for available storage space for the next job, i.e. second setting value, and when no, make space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the determination is yes, that the next job would be stored), and
determines that the memory is not able to store the second setting value if the memory has stored a number of the first setting values, the number being equal to the predetermined number (see Yamashirodani 7:5-8: new job is unable to be stored without erasing a previous job when there isn’t enough available space | Yamashirodani 9:15-20: erasing old data in order to make space to enable storing a new job | Yamashirodani 8:14-19: erase by overwriting previously stored data according to size).
The motivation to combine Kawamura, Creamer, and Yamashirodani is the same as that provided in claim 5 above.

Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claims 6-7 above and is rejected under Kawamura-Creamer-Yamashirodani according to the rationale provided above.

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Kawamura-Creamer-Yamashirodani according to the rationale provided above.  Kawamura-Creamer-Yamashirodani further disclosed:
wherein the memory is able to store a predetermined volume of information (see Yamashirodani 5:11-18: printer memory | Yamashirodani 8:39-46: printer memory has a total capacity), and
wherein the processor determines that the memory is able to store the second setting value if the memory has a space corresponding to a capacity for storing the second setting value, and determines that the memory is not able to store the second setting value if the memory does not have the space corresponding to the capacity for storing the second setting value (see Yamashirodani 8:39-46: determining size of free space within the printer’s memory | Yamashirodani 7:5-8: new job is unable to be stored without erasing a previous job when there isn’t enough available space | Yamashirodani 9:15-20: erasing old data in order to make space to enable storing a new job. In other words, checking for available storage space for the next job, i.e. second setting value, and when no, make space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the determination is yes, that the next job would be stored).
The motivation to combine Kawamura, Creamer, and Yamashirodani is the same as that provided in claim 5 above.

Regarding claim 10, the claim contains the limitations, substantially as claimed, as described in claims 6 and 9 above and is rejected under Kawamura-Creamer-Yamashirodani according to the rationale provided above.

Claims 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura-Creamer as applied to claim 1 above, further in view of Saito (U.S. Patent 2013/0198412).

Regarding claim 11, Kawamura-Creamer disclosed the invention, substantially as claimed, as described in claim 1 above, wherein the processor is further programed to execute a prescribed process by using the first setting value or the second setting value stored in the memory (see Kawamura [0169]: reading and using the stored network setting information).
Kawamura-Creamer did not explicitly disclose “wherein, if the prescribed process is not able to be executed by using the first setting value, or each of the first setting value and the second setting value stored in the memory, the processor acquires a third setting value for the type of setting in the network environment, executes the prescribed process by using the acquired third setting value, and executes a process corresponding to an execution result”.   
While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the procedure for obtaining another address in the event of a failure, in a related art, Saito disclosed also obtaining IP addresses (0038) in addition to MAC address (0054) and different IP addresses for WFD and non-WFD networks (0065), i.e. acquiring potentially four types of addresses – MAC in WFD, MAC in no-WFD, IP in WFD, and IP in non-WFD network.  Saito also disclosed retry determining if joining is possible in the event of a failure (0046) and using a WFD network connection in the event of an error with the non-WFD IP address (0094).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawamura-Creamer and Saito to further describe how to manage multiple connection types when receiving print data over a network.  Including Saito’s teachings would ensure print jobs can continue to be successfully accepted (see Saito 9:15-16).

Regarding claim 12, Kawamura-Creamer-Saito disclosed the information processing device according to claim 11, wherein the processor executes an instruction of storing the third setting value in the memory if the prescribed process has been executed by using the third setting value (see Saito 0035: device in the group owner (G/O) state, e.g. printer (0036), maintains a list of MAC addresses for the WFD-connected devices | Saito 0050: adding the MAC address of the new device to the control list when the wireless connection was successfully established during the negotiation phase), and generates a notification about information indicating that the prescribed process is not able to be executed, if the prescribed process is not able to be executed (see Saito 0113: providing a notification if a WFD network is unable to be established).  The motivation to combine Kawamura, Creamer, and Saito is the same as that provided in claim 11 above.
Regarding claim 13, Kawamura-Creamer-Saito disclosed the information processing device according to claim 11, wherein the processor executes an instruction of storing the third setting value in the memory if the prescribed process is able to be executed by using the third setting value and if the memory is able to store the third setting value (see Saito 0035: device in the group owner (G/O) state, e.g. printer (0036), maintains a list of MAC addresses for the WFD-connected devices | Saito 0050: adding the MAC address of the new device to the control list when the wireless connection was successfully established during the negotiation phase), and executes an instruction of replacing the third setting value with the first setting value or the second setting value stored in the memory if the memory is not able to store the third setting value (see Saito 0083: replacing a stored IP address | Kawamura [0149]: when network setting information is already stored and the received network setting information is of the same parameter class, then the new information overwrites the old information, i.e. determining whether to store the second setting value). The motivation to combine Kawamura, Creamer, and Saito is the same as that provided in claim 11 above.

Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claims 12-13 above and is rejected under Kawamura-Creamer-Saito according to the rationale provided above.

Regarding claim 17, Kawamura-Creamer disclosed the invention, substantially as claimed, as described in claim 1 above and is rejected under Kawamura-Creamer according to the rationale provided above, further comprising repeating the acquiring and determining steps of claim 1 above for a third setting value (see Kawamura [0148]: receiving a plurality of network setting information, each in its own network setting command | Fig. 12: one network setting information is sent at a time, the second network setting information is sent in response to having sent the first network setting information and the third network setting information is sent in response to having sent the second network setting information, i.e. in response to acquiring the first setting value | [0149]: when network setting information is already stored and the received network setting information is of the same parameter class as the stored information, then the new information overwrites the old information), i.e. “the processor is further programed to acquire a third setting value for the type of setting in the network environment and that is previously input by the user that differs from the first setting value and the second setting value; and determine whether to store the first setting value, the second setting value, and the third setting value in the memory”.  
Kawamura-Creamer did not explicitly disclose “wherein the acquiring of the second setting value is executed in response to acquiring the first setting value and the third setting value”.   
While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the procedure for obtaining a third setting value related to the type of network setting and different from the first and second setting values, determining which of the three setting values are to be stored in memory, and that the third setting value is received along with the first setting value prior to the second setting value, however in a related art, Saito disclosed also obtaining IP addresses (0038) in addition to MAC address (0054) and different IP addresses for WFD and non-WFD networks (0065), i.e. acquiring potentially four types of addresses – MAC in WFD, MAC in no-WFD, IP in WFD, and IP in non-WFD network.  Saito also disclosed retry determining if joining is possible in the event of a failure (0046) and using a WFD network connection in the event of an error with the non-WFD IP address (0094).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawamura-Creamer and Saito to further describe how to manage multiple connection types when receiving print data over a network.  Including Saito’s teachings would ensure print jobs can continue to be successfully accepted (see Saito 9:15-16).

Regarding claim 18, the claim contains the limitations, substantially as claimed, as described in claims 17 above and is rejected under Kawamura-Creamer-Saito according to the rationale provided above.

Regarding claim 19, the claim contains the limitations, substantially as claimed, as described in claims 17 above and is rejected under Kawamura-Creamer-Saito according to the rationale provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        19 February 2022



/Patrice L Winder/Primary Examiner, Art Unit 2452